 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee ee ee ee ee ee ee ee eee ee ee eee eee eee x
IN RE: .
TERRORIST ATTACKS ON

SEPTEMBER 11, 2001

wee eee ee ee eee ee eee eee ee eee x

This document relates to:

Thomas Burnett, Sr., et al. v. The Islamic Republic of Iran et al., 15 Civ. 9903
(GBD) (SN)

GEORGE B. DANIELS, United States District Judge:

On August 31, 2019, the Burnett Plaintiffs moved this Court to issue final judgments
against the Islamic Republic of Iran and award solatium damages for the losses suffered by
certain non-immediate family members of victims killed in the September 11, 2001 terrorist
attacks. (Pls.’ Notice of Mot. for Entry of Partial Final Default Js. on Behalf of Burnett/Iran
Pls., ECF No. 5028.)! Plaintiffs principally argue that the listed claimants? are the
“functional equivalents” of immediate family members of certain decedents. (Mem. of Law
for Entry of Partial Final Default Js. on Behalf of Burnett/Iran Pls., ECF No. 5029, at 9-23.)
Before this Court is Magistrate Judge Sarah Netburn’s January 10, 2020 Report and
Recommendation (the “Report’’), recommending that this Court grant in part and deny in
part Plaintiffs’ motion. (Report, ECF No. 5483, at 21-24.) This Court ADOPTS Magistrate

Judge Netburn’s Report.

 

" All citations included herein refer to documents filed in the 9/1! multidistrict litigation docket. See
in re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN).

* Plaintiffs’ motion covers a total of 31 claimants, including 12 fiancés, seven domestic partners, 11
step-relatives, and one grandchild to various individuals killed in the September 11, 2001 terrorist
attacks.

1
I. LEGAL STANDARDS

i A court “may accept, reject, or modify, in whole or in part, the findings or

 

recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). The
Court must review de novo the portions of a magistrate judge’s report to which a party

properly objects. /d. Portions of a magistrate judge’s report to which no or “merely

 

perfunctory” objections are made are reviewed for clear error. Edwards v. Fischer, 414
F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citation omitted). Clear error is present only
when “upon review of the entire record, [the court is] left with the definite and firm
conviction that a mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d
Cir. 2006) (citation omitted).

No party has filed any objections. Accordingly, this Court reviews the Report for

clear error.

Il. MAGISTRATE JUDGE NETBURN PROPERLY APPLIED THE FUNCTIONAL
EQUIVALENTS FRAMEWORK TO THE PLAINTIFFS

On July 30, 2012, Magistrate Judge Frank Maas established a framework to award
solatium damages to immediate family members of a September 11, 2001 decedent, which
this Court adopted on October 3, 2012. (R. & R. to the Honorable George B. Daniels, ECF
No. 2618, adopted by Mem. Decision and Order, ECF No. 2623.) This framework
specifically outlined the solatium awards for a decedent’s spouse, parent, child, and sibling,

and is as follows:

 

 

 

Relationship to Decedent Solatium Award
Spouse $12,500,000
Parent $8,500,000

 

 

 

 

 
 

 

Child $8,500,000

 

Sibling $4,250,000

 

 

 

 

(d.) This Court later detailed a framework for granting solatium damages to non-immediate
family members of September 11, 2001 victims, which allows individuals to recover so long
as they are “functional equivalents” of immediate family members. (See Report at 1 (citing
Hoglan IT, R. & R. dated Oct. 14, 2016, ECF No. 3363, adopted by Mem. Decision and Order
dated Oct. 31, 2016, ECF No. 3384; Hoglan IV, R. & R. dated Aug. 8, 2017, (“Hoglan IV
Report”) ECF No. 3676, adopted by Mem. Decision and Order dated Nov. 17, 2017, ECF
No. 3795).)

A. The Report Properly Determined That Rebecca Chang Is Not a Functional
Equivalent of an Immediate Family Member to the Decedent.

Here, Magistrate Judge Netburn correctly noted that Rebecca Chang, the
stepdaughter of decedent Salvatore “Sal” Fiumefreddo, was six years old when her mother
met Fiumefreddo. (Report at 4.) While the Report describes Fiumefreddo as the “father
figure in [Chang]’s life on a daily basis,” it also correctly notes that Fiumefreddo died only
one year after he met Chang’s mother. (/d.) Because the Hoglan IV Report set out a
requirement that step-relatives moving for solatium damages demonstrate that they
continuously cohabited with the decedent for a significant period of time, presumptively at
least two years, before the date the Plaintiff turned eighteen and attained the age of majority,
(Hoglan IV Report), Magistrate Judge Netburn did not commit clear error in recommending

that Chang’s request for solatium damages be denied (see Report at 4—5 (citing id.)).

 
 

B. The Report Properly Found That Rhonda McCleary Is a Functional Equivalent of
an Immediate Family Member to the Decedent and Properly Limited the Amount
of Damages to Which She is Entitled.

Magistrate Judge Netburn correctly found that Rhonda McCleary is a functional
equivalent of an immediate family member to her stepfather James “Jim” Durward Cleere,
who the Report indicates “nurtured Rhonda, clothed her, fed her, and provided her with
emotional support throughout her formative years.” Although the Report notes that
McCleary lived with Cleere and her mother until she was approximately 20 years old, the
Report recommends that the solatium damages amount be reduced to $4,250,000, as opposed
to the $8,500,000 award typically granted to functional equivalents of children or parents, in
light of the fact that McCleary was already 10 years old at the time that she and Cleere began
living together. (Ud. at 15-16.) This is consistent with the Court’s previous determination
that stepchildren who had “passed early childhood but wf[ere] still living in the family home
(ages nine and above)” at the time that the decedent became part of their family may be
entitled to solatium damages reduced by one-half of the total amount awarded for functional
equivalents of children. (See Hoglan IV Report.) Magistrate Judge Netburn therefore did
not commit clear error in finding that the amount in damages awarded to McCleary should
be reduced to $4,250,000.

C. The Report Properly Determined That the Remaining Plaintiffs Are Functional
Equivalents of Immediate Family Members to the Decedents.

Regarding the remaining individuals seeking solatium damages as functional
equivalents, the Report accurately describes and analyzes each relationship with the relevant
decedent, and properly finds that each Plaintiff is a functional equivalent of an immediate
family member. Magistrate Judge Netburn appropriately found that each Plaintiff is entitled
to the solatium damages amounts listed in Exhibit A. (Report at 2-21.) Finally, Magistrate

4

 
 

Judge Netburn accurately found that “Plaintiffs should be awarded prejudgment interest on
these damages from September 11, 2001, through the date of judgment, at a rate of 4.96

percent per annum, compounded annually.” (/d. at 24.)

Wi. CONCLUSION

Plaintiffs’ Motion for Final Judgments, (ECF No. 5028), is GRANTED in part and
DENIED in part. It is

ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are
awarded judgment for solatium damages as set forth in Exhibit A; and it is

ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96
percent per annum, all interest compounded annually over the same period; and it is

ORDERED that the Plaintiffs not appearing on Exhibit A and who were not
previously awarded damages may submit in later stages applications for solatium and/or
economic damages awards that may be approved on the same basis as currently approved
for those Plaintiffs appearing on Exhibit A or in prior filings.

The Clerk of Court is directed to close the motions in 03 MDL 1570, (ECF No. 5028),

and 15 Civ. 9903, (ECF No. 205), accordingly.

Dated: February 14, 2020
New York, New York
SO ORDERED.

GOR B. DANIELS
ted States District Judge

 

 
 

 

EXHIBIT A

 
  
   

nn

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brian Cummins Deborah L. Barrett Fiance $12,500,000
2 Stephen F. Masi Theresa Bevilacqua Stepdaughter $8,500,000
3 Gavin Cushny Susann Carol Brady Fiancé $12,500,000
5 Elizabeth C. Logler Douglas C. Cleary Fiancé $12,500,000
6 Donald A. Foreman Cheryl D. Cooper Domestic Partner $12,500,000
7 Kevin W. Donnelly Mary Coughlin Domestic Partner $12,500,000
8 Patricia McAneney Margaret E. Cruz Domestic Partner $12,500,000
9 | William J. McGovern John Cuccinello Stepchild $8,500,000
10 | Karen Lynn Seymour William G. Dietrich Fiancé $12,500,000
11) Paul Richard Salvio Robert Giallombardo Stepparent $8,500,000
12 Keith A. Glascoe Veronica A. Glascoe Registered Domestic $12,500,000

Partner
13 Martin Mc Williams Lisa C. Goldberg- Domestic Partner $12,500,000
McWilliams
14 Johnnie Doctor, Jr. Lydeda Grant Stepchild $8,500,000
15 Johnnie Doctor, Jr. Anthony Newsome Stepchild $8,500,000
16 Joseph A. Tanelli Monica Ianelli Fiancé $12,500,000
17 Suzanne M. Calley Frank G. Jensen Fiancé $12,500,000
18 Joseph Leavey Kerri Kelly Stepchild $8,500,000
19 Joshua S. Vitale Ina Leventhal Fiancé $12,500,000
20 Charles Augustus Camille Nicole Martin Grandchild $8,500,000
Laurencin
21} Kevin M. McCarthy Chelsea Rhea McCarthy Stepchild $8,500,000
22 | James Durward Cleere Rhonda McCleary Stepchild $4,250,000
23 | Mitchel Scott Wallace | Noreen V. McDonough Fiance $12,500,000
24 Joann Tabeek Vincent A. Milotta Fiancé $12,500,000
25 | Michael J. Armstrong Catherine M. Nolan Fiancé $12,500,000
26 | James N. Pappagoorge | Gina Pinos Fiancé $12,500,000
27 Daniel Maurice Van Chery] Rinbrand Fiancé $12,500,000
Laere

 

 

 

 

 

 

 

 
 

 

 

 

 

28 Juan G. Salas Silveria Segura Domestic Partner $12,500,000

29 Michael Matthew Patricia Skic Domestic Partner $12,500,000
Miller

30 Benjamin Suarez Jose A. Franco-Suarez Stepchild $8,500,000

31 Benjamin Suarez Joscelyn C. Franco- Stepchild $8,500,000

 

 

Suarez

 

 

 

 

 
